Citation Nr: 9921961	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-23 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of service connection for a seizure 
disorder.  

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to June 
1967.  

The Board points out that due to the veteran's change in 
residence, this case has been transferred to various ROs, and 
that the RO in Buffalo, New York currently has jurisdiction. 

In 1967, the veteran commenced a claim alleging entitlement 
to service connection for a psychiatric disability.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denied the veteran's claim of service 
connection for a nervous condition, characterized as anxiety 
reaction, also shown as emotionally unstable personality with 
hysterical seizures.  The RO determined that regardless of 
the neuropsychiatric condition, the evidence in its entirety 
clearly establishes the origin of the disorder prior to 
service with no evidence of any superimposed disease or 
injury to establish the aggravation of the pre-service 
condition.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in December 1967.  Appellate action was not 
initiated, and the decision became final.  

In February 1973, the veteran filed a claim alleging 
entitlement to service connection for epilepsy, and the RO 
deferred a decision on that claim in June.  By notice of 
August 1973, the veteran was informed of the denial of the 
claim as well as of information concerning his appellate 
rights.  The RO determined that the records did not show that 
the veteran received treatment for a neurological condition 
during service, and that it was not recorded in the 
separation examination report.  It was also found that the 
condition was not disabling to a degree of 10 percent or more 
within the year of his separation from service.  Appellate 
action was not initiated, and the decision became final.  

In September 1991, the veteran applied to reopen his claim of 
service connection for epilepsy.  In a December 1991 
decision, the RO in Atlanta, Georgia denied the claim.  
Notice of the denial and information concerning his appellate 
rights were addressed in a December 1991 letter.  The RO 
determined that the evidence did not reveal a diagnosis of 
epilepsy within one year after the veteran's separation from 
service.  Appellate action was not initiated, and the 
decision became final.  

In April 1995, the veteran applied to reopen his claim of 
service connection for a seizure disorder.  In an August 1996 
decision, the RO denied the claim on the basis that new and 
material evidence had not been submitted.  A notice of 
disagreement was filed in September 1996, and a statement of 
the case was issued that October.  The veteran's substantive 
appeal was filed in August 1997.  

In the August 1996 decision, the RO also denied the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right inguinal hernia repair.  The matter was 
addressed in the notice of disagreement, statement of the 
case, and substantive appeal.  Entitlement to compensation 
under 38 U.S.C.A. § 1151 was established by rating action of 
March 1999, and appellate action regarding this decision has 
not been initiated.  Therefore, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  In an unappealed decision of December 1991, the RO 
refused to reopen the claim of service connection for 
epilepsy on the basis that the evidence did not show that the 
condition was not diagnosed within the year after the 
veteran's separation from service. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in December 1991 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's refusal to reopen the claim of entitlement to 
service connection for epilepsy is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that in 1967, the veteran 
was treated for seizures, and that he had noted a history of 
problems dating back to age 9.  The veteran was diagnosed 
with emotionally unstable personality with hysterical 
seizures.  

A VA neuropsychiatric examination was conducted in July 1967.  
The examiner concluded, after a review of the claims folder, 
that the clinical picture from the service medical records 
was that of psychoneurosis.  The examiner diagnosed anxiety 
reaction.  

By rating action of December 1967, the RO denied the 
veteran's claim of service connection for a nervous 
condition, characterized as anxiety reaction, also shown as 
emotionally unstable personality with hysterical seizures.  
The RO determined that regardless of the neuropsychiatric 
condition, the evidence in its entirety clearly establishes 
that the origin of the disorder prior to service with no 
evidence of any superimposed disease or injury to establish 
the aggravation of the pre-service condition. 

When hospitalized in September 1972, the veteran was treated 
for conversion reaction.  It was noted that he started having 
seizures around the end of 1968, and that he had been taking 
Dilantin for about three weeks prior to his admission to a VA 
facility.  VA records show that the veteran was treated in 
February 1973 for a seizure disorder of unknown etiology, 
probably secondary to hysteria.  In June 1973, the veteran 
was treated for psychosis with epilepsy seizure disorder.  

By letter of August 1973, the RO informed the veteran that 
the records did not show that the veteran received treatment 
for neurological condition during service, and that it was 
not recorded in the separation examination report.  The RO 
also pointed out that the condition was not disabling to a 
degree of 10 percent or more within the year of his 
separation from service.  

Duplicates of the veteran's October 1966 medical history 
report, June 1967 medical history report, June 1967 
examination report, and mental hygienic consultation report 
were received later in 1973. 

VA records show that the veteran suffered from seizures in 
December 1973, and that when treated in March 1974, he 
reported a ten-year history of a seizure disorder.  A March 
1974 radiographic report reflects a finding of intracranial 
calcification as previously described, and relatively 
unchanged in comparison with a previous study dated in August 
1972.  The examiner noted that this finding again suggested 
that calcification might be the residuals of old subdural 
hematoma, and that the possibility of a relationship to an 
intracranial neoplasm could not be excluded.  A brain scan 
was suggested.  In April 1974, the nuclear medicine 
department conducted testing, and the examiner concluded that 
the study and flow and localization of Tc99m DTPA through the 
neck and into the head demonstrated a normal flow and normal 
subsequent localization in the head without any abnormal 
appearance in the brain. 

In May 1991, a consultation was conducted regarding the 
veteran's seizure disorder.  It was noted that the veteran 
had a longstanding history of a generalized seizure disorder 
since age 17.  The examiner reported an impression of 
generalized seizure disorder without further review of the 
EEG, and further commented regarding uncertainty if there was 
a primary generalized seizure disorder or a posttraumatic 
problem as the veteran related a history of a head injury at 
age 9 with a skull fracture. 

In December 1991, the RO denied the veteran's claim of 
entitlement to service connection for epilepsy, on the basis 
that the condition was not diagnosed within the year of the 
veteran's separation from service.  

In the absence of appellate action, the prior decisions 
regarding service connection for a seizure disorder became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's denial of the claim in 1991.  Evidence submitted 
since the claim was denied in 1991 consists of VA treatment 
and hospitalization records, 1973 records from Southside 
Hospital, and service medical records.  

Since the service medical records have been reviewed and 
considered prior to the refusal to reopen the claim in 1991, 
additional service medical records reflecting the same 
findings are cumulative and redundant.  Therefore, the 
evidence is not new and material.  

Records from Southside Hospital show that in February 1973, 
the veteran was experiencing repeated seizures.  It was noted 
that he was treated for seizures at a VA hospital six years 
beforehand.  He reported that the seizures began shortly 
after an operation.  The final diagnosis was that of acute 
neurosis.  

VA records reflect treatment of the veteran's seizures 
throughout 1990 to 1999.  In October 1993, the veteran was 
hospitalized when he had an episode where he lost 
consciousness.  The records also show that he was 
hospitalized in July 1996 and treated for his seizure 
disorder.  

The Board finds that the evidence is not new and material.  
The evidence presented only shows that the veteran has been 
diagnosed and treated with a seizure disorder, which he dates 
back to around 1967 or 1968.  Evidence of record prior to the 
denial of 1991 also reflects the diagnosis and treatment of a 
seizure disorder.  Therefore, any evidence regarding the 
actual diagnosis of a condition is not new.  The Board also 
notes that the evidence is lacking with regard to a medical 
opinion establishing the incurrence or aggravation of the 
seizure disorder during service, or the manifestation of the 
condition to a degree of 10 percent or more within the year 
of the veteran's separation from service.  Overall, the Board 
finds that the evidence is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  It is the 
determination of the Board that the evidence presented by the 
appellant with regard to his claim of entitlement to service 
connection for a seizure disorder is not new and material, 
thus the claim is not reopened.  


ORDER

New and material evidence has not been presented to warrant 
reopening the claim of service connection for a seizure 
disorder, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

